IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42934

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 674
                                               )
       Plaintiff-Respondent,                   )   Filed: October 27, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
CHANEL LYNN BISTODEAU,                         )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. David C. Nye, District Judge.

       Order revoking probation, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Chanel Lynn Bistodeau pled guilty to possession of a controlled substance. I.C. § 37-
2732(a)(1)(A). In exchange for her guilty plea, an additional charge was dismissed. The district
court withheld judgment and placed Bistodeau on probation for three years.            Bistodeau
absconded and admitted to violating the terms of her probation. The district court revoked the
withheld judgment, imposed a unified term of seven years, with a minimum period of
confinement of four years, and reinstated Bistodeau on probation. Following several more
probation violations and a period of retained jurisdiction, the district court ultimately revoked
probation and ordered execution of the Bistodeau’s sentence. Bistodeau appeals, contending that

                                               1
the district court abused its discretion in revoking probation and by failing to discharge
Bistodeau from probation.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Bistodeau’s sentence.       Therefore, the order revoking probation and directing
execution of Bistodeau’s previously suspended sentence is affirmed.




                                                2